      Case 1:02-cr-01435-LAP Document 400 Filed 05/05/20 Page 1 of 7




---------------------------------- x
UNITED STATES OF AMERICA,          :
                                   :
          – against –              :            02-CR-1435(LAP)
                                   :
DERICK JOHNSON,                    :
                                   :
                    Defendant.     :
-----------------------------------x


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:


    Before the Court is Defendant Derick Johnson’s Emergency

Motion for a sentence reduction pursuant to 18 U.S.C. Section

3582(c).   For the reasons set forth below, the motion is denied.


    I.     Background


    Derick Johnson is a 35-year old defendant who, in 2005, was

convicted of (1) Conspiracy to Distribute and Possess with Intent

to Distribute Crack Cocaine, in violation of 21 U.S.C. § 846, and

(2) Use, Carrying, and Discharge of a Firearm in connection with

a Crime of Violence, in violation of 18 U.S.C. § 924(c)(1)(iii).

“During his plea allocution, the Defendant admitted to possessing

and distributing 1.5 kilograms or more of crack cocaine.” (Doc.

No. 314 at 2.) The Defendant further admitted that he “‘aided and

abetted another person in . . . carrying a firearm which was used

in connection with a crime of violence,’ specifically the

shooting and killing of William Ragland.” (Id.) “The Defendant

                                    1
        Case 1:02-cr-01435-LAP Document 400 Filed 05/05/20 Page 2 of 7

delivered the gun to the shooter immediately before the murder.”

(Id.)


    On May 17, 2006, the Court sentenced the Defendant to a term

of imprisonment of 288 months, to be followed by 5 years’

supervised release. On July 22, 2011, the Court reduced the

Defendant’s sentence to 255 months’ imprisonment in light of the

United States Sentencing Commission’s 2007 Amendment 706 to the

Drug Quantity Table, which provided for a two-level reduction in

base offense levels for crack cocaine offenses. During that

resentencing, the Court recognized that the “Defendant’s offense

was very serious, involving a substantial quantity of drugs and

the possession of a dangerous weapon connected to a murder.” (Id.

at 5.) The Court also recognized that “the Defendant has been

involved in several disciplinary incidents while in the custody

of the Bureau of Prisons and was moved to a high-security

facility.” (Id.) At the same time, the Court acknowledged the

“positive steps the Defendant has taken” while in custody,

including his participation in BOP classes and a GED program.

(Id. at 6.) On March 21, 2019, the Court further reduced the

Defendant’s sentence to 240 months’ imprisonment, to be followed

by 5 years’ supervised released, based on the “Drugs Minus Two”

2014 Amendment to the Sentencing Guidelines. The Defendant is

serving his sentence at FCI Fort Dix in New Jersey. According to




                                      2
      Case 1:02-cr-01435-LAP Document 400 Filed 05/05/20 Page 3 of 7

the Bureau of Prisons (“BOP”), the Defendant is scheduled to be

released on April 7, 2021.


    The Defendant’s disciplinary record has not improved in

recent years. The Defendant is currently housed in the Special

Housing Unit (or “SHU”) at Fort Dix due to his latest misconduct,

including using drugs and alcohol as recently as January 2020.

The Defendant has been disciplined on multiple other occasions

since his resentencings in July 2011 and March 2019. Most

recently, he was sanctioned for refusing to obey an order in

October 2019; after testing positive for marijuana in May 2018;

and after testing positive for narcotics in January 2018.


    II.   The Motion


    On April 17, 2020, defense counsel, by email, requested the

Warden of FCI Fort Dix, where Defendant is being held, to release

Defendant under 18 U.S.C. Section 3624.        The BOP has not yet

responded to the request.


    On April 27, 2020, Defendant filed the present motion

seeking compassionate release based on his “chronic asthma.”


    III. Applicable Law



    Under Section 3582, the Court only “may reduce the term of

imprisonment . . . after considering the factors set forth in


                                    3
      Case 1:02-cr-01435-LAP Document 400 Filed 05/05/20 Page 4 of 7

section 3553(a) to the extent that they are applicable, if it

finds that . . . extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent

with applicable policy statements issued by the Sentencing

Commission . . . .”     See 18 U.S.C. § 3582(c)(1)(A); see also 28

U.S.C. § 994(t) (“The Commission, in promulgating general policy

statements regarding the sentencing modification provisions in

section 3582(c)(1)(A) of title 18, shall describe what should be

considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of

specific examples.”).

    The relevant Sentencing Commission policy statement is

found in U.S.S.G. § 1B1.13.      That section provides that the

Court may reduce the term of imprisonment if “extraordinary and

compelling reasons warrant the reduction,” id. § 1B1.13(1)(A);

“the Defendant is not a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g),” id.

§ 1B1.13(2); and “the reduction is consistent with this policy

statement,” id. § 1B1.13(3).




                                    4
      Case 1:02-cr-01435-LAP Document 400 Filed 05/05/20 Page 5 of 7

    The Application Notes describe the circumstances under

which “extraordinary and compelling reasons exist.”          Id.

§ 1B1.13 Application Note 1.      As the proponent of the motion,

the Defendant bears the burden of proving that “extraordinary

and compelling reasons” exist.      See, e.g., United States v.

Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party with an

affirmative goal and presumptive access to proof on a given

issue normally has the burden of proof as to that issue.”);

United States v. Clarke, No. 09 Cr. 705 (LAP), 2010 WL 4449443,

at *1 (S.D.N.Y. Oct. 29, 2010) (“If the Defendant seeks

decreased punishment, he or she has the burden of showing that

the circumstances warrant that decrease.” (quoting Butler, 970

F.2d at 1026)); cf. United States v. Hamilton, 715 F.3d 328, 337

(11th Cir. 2013).

    IV.   Discussion

    The Court assumes without deciding that it may decide

Defendant’s motion despite his failure to exhaust his

administrative remedies.

    First, the 3553(a) factors counsel against a further

reduction is Defendant’s sentence.       The Defendant committed an

incredibly serious and violent offense as a gang member,

involving the possession and distribution of a substantial

quantity of drugs and the possession of a dangerous weapon that

was used to murder William Ragland. Moreover, during his time in

BOP custody, the Defendant has been disciplined on numerous

                                    5
      Case 1:02-cr-01435-LAP Document 400 Filed 05/05/20 Page 6 of 7

occasions. He is currently in the Special Housing Unit at FCI

Fort Dix due to his ongoing and most recent misconduct,

including using drugs and alcohol as recently as January 2020.

In sentencing and re-sentencing the Defendant at the low end of

the Guidelines range, the Court already took into account and

carefully considered the 3553(a) factors and still sentenced him

to 240 months.     Those section 3553(a) factors still counsel

against release.

    Second, Defendant has not demonstrated exceptional and

compelling reasons, particularly given his danger to the

community from his crime of conviction and his continued

unlawful conduct while incarcerated, for his release.          That he,

as a 35-year old, has “chronic asthma” “being treated with an

asthma pump and prescription medication” does not constitute

such a reason.     In addition, the Government has detailed the

precautions taken by the BOP in general and FCI Fort Dix in

particular to minimize the effect of the COVID-19 virus.

Defendant has not proffered anything that indicates that he

falls into the narrow band of inmates who are “suffering from a

serious physical or medical condition” that “substantially

diminishes the ability of the defendant to provide self care

within the environment of a correctional facility and from which

he or she is not expected to recover.”        See U.S.S.G. Section

1B1.13, Application Note 1(A).



                                    6
         Case 1:02-cr-01435-LAP Document 400 Filed 05/05/20 Page 7 of 7

     Accordingly, the motion is denied.

SO ORDERED.

Dated:       New York, NY
             May __,
                 5   2020



                                     ___________________________________
                                     Loretta A. Preska
                                     Senior United States District Judge




                                       7
